Citation Nr: 1734995	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-34 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder (inclusive of sleep apnea and a lung disability) to include as due to exposure to an herbicidal agent/ asbestos or as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas. 

The Veteran presented testimony at a Board videoconference hearing before the undersigned acting Veterans Law Judge in January 2015, and a transcript of the hearing is associated with his claims folder. 

The Board is cognizant that the main diagnosis for consideration has previously been sleep apnea. The Veteran, however, has also indicated that he has a lung disability that is due to service, to include as due to herbicide and asbestos exposure. The RO has consistently adjudicated this as part of the claim for sleep apnea.  For these reasons, the issue before the Board 

In March 2015, the Board remanded the Veteran's claim, limited to the diagnosis of sleep apnea, for further development, to include scheduling a VA examination so as to determine whether the Veteran's sleep apnea was directly due to service or whether it was caused or aggravated by the Veteran's service-connected PTSD. The Board also noted that if the Veteran's appeal returns to the Board post-remand, the Board will consider all theories of entitlement and diagnosis. 

Following the March 2015 remand, the Veteran has also asserted that his sleep apnea may be secondary to his service-connected hearing loss and tinnitus. 

For this reason, the Board has recharacterized the claim of service connection for sleep apnea as a claim of service connection for a respiratory disorder to encompass all disorders that are reasonably raised by the record. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the Veteran originally filed a claim of entitlement to service connection for a lung condition as due to herbicide exposure.  In addition, the Veteran has claimed that his sleep apnea and lung disease are a result of exposure to asbestos while serving in Vietnam. Furthermore, the Veteran has stated that his sleep apnea may be secondary to his service-connected PTSD and hearing loss. 

Since the RO has consistently adjudicated the Veteran's claim as part of the claim for sleep apnea, in the interest of fairness and due process, remanding this claim is warranted in for the RO to develop and adjudicate the service connection claim for a respiratory disorder. 

At the outset, the Board notes the record shows that the Veteran has a present disability of sleep apnea and asthma. Service personnel records associated with the claims file reveal that the Veteran served in Vietnam. In the instant case, the Veteran's service personnel records also reveal that the Veteran served as a laborer and performed duties such as constructing buildings using various hand tools. 

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual (Manual). See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases. 

The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits. Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, Part IV, Subpart ii, 1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure. The Manual also provides a table to determine the probability of asbestos exposure by military occupational specialty (MOS). The Manual further states that, if an MOS is listed as minimal, probable, or highly probable in the table, concede asbestos exposure for purposes of scheduling an examination.

As the Veteran's military personnel records reflect that he constructed buildings and the table in the Manual reflects that a builder has a probable likelihood of exposure to asbestos; a new examination is warranted to determine whether the Veteran's current disabilities are due to asbestos exposure. 

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated after April 2015.

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current respiratory disability, to include sleep apnea and asthma. 

After reviewing the claims file, the examiner should provide a medical opinion on the following questions:

Is it at least as likely as not (i.e. a probability of 50 percent or greater) that any current respiratory disabilities/sleep apnea are related to any disease, injury or event during active duty service, to include exposure to herbicide and asbestos. The examiner should take into account that the Veteran had active service in Vietnam and performed duties such as constructing buildings using various hand tools. 

Is it at least as likely as not (i.e. a probability of 50 percent or greater) that any current respiratory disabilities/sleep apnea are caused or aggravated by the Veteran's service-connected PTSD.

Is it at least as likely as not (i.e. a probability of 50 percent or greater) that any current respiratory disabilities/sleep apnea are caused or aggravated by the Veteran's service-connected hearing loss and tinnitus. 

The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. The rationale for any opinion offered should be provided. 

3. Thereafter, the Veteran's claim for service connection should be adjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




